Citation Nr: 0207054	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for disability of the 
upper and lower back.

3.  Entitlement to service connection for knee disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his mother 


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO rating decision.  
Previously, this case was before the Board in October 1997 
when it was remanded in order for the veteran to be afforded 
a hearing before a RO hearing officer.


FINDINGS OF FACT

1.  No psychiatric disability began in service, or is 
otherwise attributable to service; a psychosis was not 
manifested within one year of separation from service.

2.  No current back disability began in service, or is 
otherwise attributable to service.

3.  No current knee disability began in service, or is 
otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disability that 
was incurred in or aggravated by active military service; nor 
may a psychosis be presumed to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.655 (2001).

2.  The veteran does not have a disability of the upper and 
lower back that was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.655 (2001).

3.  The veteran does not have a knee disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a psychiatric disability, 
disability of the upper and lower back, and bilateral knee 
disabilities began during his active military service.  

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  When certain disease, such 
as a psychosis, is shown in service, or to a compensable 
degree within a year of the claimant's separation from 
service, a grant of service connection is warranted.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2001).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303.  
Service connection may be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id. 

Initially, the Board notes that the veteran failed to report, 
without explanation, to November 2001 VA examinations that 
were scheduled in conjunction with his claims.  In accordance 
with 38 C.F.R. § 3.655(b) (2001), when a claimant fails to 
report without good cause for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be evaluated based on the available evidence of record.  
38 C.F.R. § 3.655(b) (2001).  The Board notes that the 
veteran was specifically notified of 38 C.F.R. § 3.655 in the 
January 2002 supplemental statement of the case.  Thus, 
evidence expected from November 2001 examinations which might 
have been material to the outcome of his claims cannot be 
considered.  Accordingly, the Board must decide this matter 
on the current record.

Psychiatric Disability

In the veteran's case, the evidence of record pertinent to 
the issue of a psychiatric disability includes the veteran's 
service medical records.  In January 1990, the veteran 
reported that he did not have frequent trouble sleeping, did 
not have depression or excessive worry, and did not have 
nervous trouble of any sort.  A January 1990 enlistment 
examination indicates that the veteran's psychiatric clinical 
evaluation was normal.  A February 1991 physical examination 
indicates that the veteran had no medical conditions that 
needed evaluation.  A May 1994 examination did not indicate 
that the veteran had any sort of psychiatric disability.  At 
an August 1994 separation examination, the veteran reported 
that he had no depression or excessive worry, no nervous 
trouble, and no frequent trouble sleeping.  Upon examination, 
the examiner reported no abnormal psychiatric findings.  

After separation from service, the veteran was afforded a VA 
mental disorders examination in April 1996.  The veteran 
reported that he experienced a stressful situation involving 
a staff sergeant while on active duty.  The sergeant was 
accused of rape, and the veteran testified as a witness for 
the sergeant.  During this time, the veteran's normal 
schedule was disrupted--he was deprived of sleep and felt a 
lot of pressure to stay on schedule.  He reported that he 
testified truthfully, and that the sergeant was cleared of 
the rape charge.  The veteran felt isolated after he 
testified in support of the staff sergeant, and he indicated 
that he tried to get help after the court case was finished.  
He reported that he was physically exhausted and felt that he 
had no control over his life.  He noted the onset of the 
neuro-vegetative signs of depression during that time.  He 
had problems with interest, and had difficulty with 
concentration.  He had guilt, a poor appetite, difficulty 
sleeping, psychomotor retardation, and a marked decrease in 
his libido.  He reported that he left the military after he 
received a citation for driving while intoxicated, and then 
began to use alcohol and drugs. 

The veteran stated that after discharge from service, he 
worked as a cook in a local hospital, and had problems 
associated with sleep disturbance and the neuro-vegetative 
signs of depression.  The veteran reported that he had been 
unable to work for the six months prior to the examination.  
He denied manic episodes, frank psychotic symptoms, 
hallucinations, broadcasting control, insertion, withdrawal, 
and ideas of reference.  He denied feeling paranoid or overly 
suspicious, but stated that he had a problem trusting people.

The veteran described his mood as happy, then as concerned.  
The examiner found that his affect was appropriate to mood.  
The veteran did not demonstrate any psychotic thought 
processes.  His speech was normal in rate and rhythm, and was 
goal-directed.  His stream of thought was logical and 
coherent.  He denied any suicidal, homicidal, or paranoid 
ideation.  The examiner opined that the veteran suffered from 
a major depressive episode which was on its way towards 
resolution, but there was some concern about its recurrence 
in the future.  She noted that the veteran reported a family 
history of nervous problems.  She stated that what seemed to 
have happened was that the stress of the veteran's sleep 
depravation and court case may have precipitated his major 
depression.  The examiner noted that although the veteran had 
not used alcohol for several years, and rarely used 
marijuana, his depressive symptoms persisted enough to impair 
his ability to work.  She diagnosed the veteran with major 
depression, with the accompanying sleep disturbance of 
depression, and with marijuana and alcohol abuse.  However, 
the examiner mentioned that the veteran's drug and alcohol 
abuse seemed to begin after the onset of his major depressive 
episode, and that his disability had a moderate effect on his 
employability.  

As noted above, the Board remanded this case in October 1997 
so that the veteran could be afforded a hearing before a 
hearing officer at the RO.  At the September 1999 hearing, 
the veteran testified that although he felt depressed while 
on active duty, he did not seek treatment and was not 
receiving treatment at the time of the hearing.  His mother 
testified that he became very depressed at times.

The evidence of record also includes VA outpatient treatment 
records.  In January 2001, the veteran reported that he had 
had depression, withdrawal, and verbal outbursts since 1994.  
Upon clinical observation, the examiner found minimal 
objective distress.  The veteran was diagnosed with an 
adjustment disorder with mixed anxiety and depression.  

A psychiatric evaluation was performed in January 2001.  The 
veteran reported that he had lost his job because he had 
exposed his genitals to his coworkers.  The police were 
summoned, and the veteran was scheduled to appear in court 
later that month.  He expressed anxiety and denied the 
symptoms of depression.  He reported that he occasionally 
used drugs, and reported no past significant medical or 
psychiatric history.  Upon examination, the veteran 
maintained good eye contact, and his mood was anxious.  
Affect was sad, and abstract thought and concentration were 
good.  Judgment was poor and insight was fair.  Thought 
process was logical and goal-directed, and thought content 
showed no preoccupations or obsessions.  There was no thought 
broadcasting or insertion, and no ideas of reference.  The 
veteran denied perceptual disturbance, and homicidal and 
suicidal ideations.  He was diagnosed with adjustment 
disorder with mixed anxiety and depression, and marijuana 
abuse.  

A mental health examination was also performed in January 
2001.  The veteran complained of depression and anxiety.  He 
reported no previous treatment for anxiety or depression, 
although he had experienced both in the past.  He reported a 
family history of post-traumatic stress disorder (PTSD), and 
drug and alcohol abuse.  He reported that he had had 
difficulty sleeping from 1993 to 1999.  Upon examination, eye 
contact was good, and his mood was anxious.  Attention and 
judgment were fair.  Insight was poor.  The veteran was 
diagnosed with anxiety and depression.

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a psychiatric disability. 

As noted above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  The record clearly establishes that the veteran has 
a current psychiatric disability.  However, despite the fact 
that the veteran indicated that he sought help for his 
disability after the in-service court case, service medical 
records are silent for complaints, diagnoses, or treatment 
for a psychiatric disability while in service.  Additionally, 
there is no evidence of record that a psychosis was 
manifested within one year of the veteran's separation from 
service.  Although the examiner at the April 1996 VA 
examination opined that it seemed as though the veteran's 
depression may have been precipitated by sleep depravation 
and the stress of a court case, the Board finds that this 
opinion is speculative on its face and is not otherwise 
supported by the evidence of record, particularly the 
veteran's service medical records.  There is no indication 
that the VA examiner reviewed the veteran's service medical 
records prior to making the statement.  Rather, it appears 
that she provided the statement on the basis of the veteran's 
own self-reported history.  Indeed, given the records 
prepared contemporaneous with the veteran's military service, 
it may be said that the examiner's statement was not only 
equivocal in its own terms, but was based on an inaccurate 
factual premise.  Except for the unsupported inferences the 
veteran would have the VA examiner and the Board make, there 
is no evidence supporting the claim that psychiatric 
disability is attributable to his military service.  Given 
that the Board must decide this case on the evidence 
currently of record, see 38 C.F.R. § 3.655, and because of 
the absence of evidence supporting the claim, the Board 
concludes that the preponderance of the evidence is against 
the claim.

Disability of the Upper and Lower Back

The evidence of record pertinent to the veteran's back 
disability claim includes his service medical records.  In 
January 1990, the veteran reported that he did not have 
recurrent back pain.  A January 1990 enlistment examination 
indicates that the veteran's spine was normal.  According to 
a February 1991 physical examination, the veteran had no 
medical conditions that needed evaluation.  A May 1994 
examination did not indicate that the veteran had any sort of 
back disorder.  At an August 1994 separation examination, the 
veteran reported that he did not have recurrent back pain.  
Upon examination, the examiner reported that the veteran's 
spine was normal.  

The record also includes VA radiographic reports taken after 
the veteran's separation from service.  A February 1996 
radiographic report reveals that the vertebral body disc 
spaces, bony alignment, and soft tissue appeared 
unremarkable.  

A VA examination was performed in February 1996.  The veteran 
reported that he had had midline low back pain since 1993, 
but could not relate it to any specific injury.  However, he 
did state that he had fallen a couple of times.  He reported 
that he had had no x-rays, diagnoses, or treatment for his 
back.  He reported that his low back pain had increased over 
the years and that the pain was intermittent.  Upon 
examination, the examiner noted tenderness to palpation over 
the lumbar spine.  No postural abnormalities were noted.  
There was some increased thoracic kyphosis.  Muscles were 
symmetric without any spasms.  Upon range of motion testing, 
flexion was to 40 degrees, extension was to 20 degrees, right 
and left lateral flexion was to 20 degrees, and right and 
left rotation was to 30 degrees.  The veteran complained of 
pain primarily on forward flexion and backward extension.  No 
neurological deficits were noted.  The veteran was diagnosed 
with a status post past history of low back pain probably 
secondary to a chronic lumbar strain.  

As noted above, the Board remanded this case in October 1997 
so that the veteran could appear before a RO hearing officer.  
The veteran testified in September 1999 that, although he 
suffered from back pain while on active duty, he did not seek 
treatment.  He indicated that his back pain was intermittent 
during service, and that he was not currently receiving 
treatment for his back.  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a back disability.  As stated earlier, in 
order to grant service connection, there must be competent 
medical evidence of both a current disability and of a 
relationship between that disability and service.  In this 
case there is no medical evidence linking any current back 
disability to military service.  Service medical records are 
silent for complaints, diagnoses, or treatment for a back 
disability.  Additionally, the medical records in evidence 
are negative for any conclusions regarding the etiology of 
the veteran's back disability.  While the veteran indicated 
that he had fallen several times and that his back pain began 
in 1993, there is no competent medical opinion to show that a 
back disability is attributable to his period of active 
military service.  The preponderance of the evidence is 
against his claim.  (While medical nexus evidence may have 
been obtained had the veteran reported to the examination 
scheduled in November 2001, the Board is constrained by the 
provisions of 38 C.F.R. § 3.655.  Given the veteran's failure 
to report, the Board must decide the case on the evidence of 
record, albeit one that is lacking.)

Knee Disability

The evidence of record relevant to the veteran's knee 
disability claim includes his service medical records.  In 
January 1990, the veteran reported that he did not have any 
sort of bone or joint deformity, nor did he report that he 
had a "trick" or locked knee.  A January 1990 enlistment 
examination indicates that the veteran's lower extremities 
were normal.  A February 1991 physical examination indicates 
that the veteran had no medical condition that needed 
evaluation.  A May 1994 examination did not indicate that the 
veteran had any sort of knee disorder.  At an August 1994 
separation examination, the veteran reported that he did not 
have any type of bone or joint deformity, and that he did not 
have a "trick" or locked knee.  Upon examination, the 
examiner reported that the veteran's lower extremities were 
normal.  

More recent medical evidence includes VA x-rays taken of the 
veteran's knees in February 1996.  The examiner found that 
the knee joints were symmetrical without fracture, 
dislocation, chondrocalcinosis, or joint effusion.  The 
examiner's impression was that the veteran had normal knees.

A VA examination was performed in February 1996.  The veteran 
reported that he began having problems with his knees in 1993 
or 1994, and that his knees began giving out in 1995.  He 
reported that his primary problem was occasional pain in both 
knees.  Since he had been unemployed, his knee pain had 
decreased.  Upon examination, the veteran claimed tenderness 
to palpation over patellae tendons.  There was no swelling, 
deformity, or instability in either knee.  Upon range of 
motion testing, right knee flexion was to 140 degrees, and 
right knee extension was 15 degrees less than 0; left knee 
flexion was to 140 degrees, and extension was 10 degrees less 
than 0.  The veteran was diagnosed with status post bilateral 
knee pain probably secondary to patella tendinitis.  

The veteran testified at the September 1999 RO hearing that, 
although he had pain in his knees during active duty, he did 
not seek treatment.  He indicated that his military training 
was strenuous and affected his body adversely. 

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for knee disability.  As stated above, in order to 
grant service connection, there must be competent medical 
evidence of both a current disability and of a relationship 
between that disability and service.  The Board's analysis is 
similar to the analysis regarding the veteran's back claim.  
Service medical records do not reference any kind of knee 
disability, and no health professional has linked any current 
knee disability to his military service.  Specifically, 
although the veteran indicated that he had problems with his 
knees as early as 1993, no medical opinion has been provided 
that links current disability to continuity of his symptoms.  
As such, there is no basis for finding that any knee 
disability is attributable to service.

With respect to each of the claims of service connection, the 
Board has considered the veteran's statements that he was 
reluctant to seek treatment for his disabilities during 
service, and that his psychiatric, back, and knee 
disabilities all actually began during service.  
Nevertheless, it should be pointed out that, while the 
veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, there is no indication that he is competent 
to comment upon etiology or the time of onset of his 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of any of the veteran's claims that 
would in turn give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claims.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issues on appeal.  
Additionally, the record does not suggest that further 
evidentiary development was required of the RO.  The Board 
notes that the veteran indicated that he received private 
treatment for his psychiatric disability.  However, the RO 
requested these treatment records several times, and did not 
receive them.  The RO advised the veteran of the trouble it 
was having in obtaining his private medical records, and 
requested his assistance in obtaining them; however, the 
veteran did not respond to this request.  Additionally, the 
Board notes that although VA examinations were performed in 
1996, the veteran was scheduled for additional VA 
examinations in 2001, but failed to report for them without 
good cause.  As stated above, the veteran was specifically 
advised of the consequences of his failure to report for 
these examinations in the January 2002 supplemental statement 
of the case.  See 38 C.F.R. §  3.655.  Given the mandate of 
38 C.F.R. § 3.655(b) that the Board adjudicate the claim on 
the available evidence, it thus falls to the Board to address 
this case on the merits, which it has done.  See Madden v. 
Gober, 125 F. 3d 1447, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998).


ORDER

Service connection for psychiatric disability is denied.

Service connection for a disability of the upper and lower 
back is denied.

Service connection for knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

